Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor makes obvious a motor driven compressor having a cooling fan, a pneumatic cylinder comprising a cylinder support, a valve panel and a cylinder cover; where the cylinder support has a plurality of heat dissipating channels provided around said compression space, wherein said valve panel provides a plurality of gas channels corresponding to said heat dissipating channels, wherein said cylinder cover provides a plurality of heat dissipating passages corresponding to said heat dissipating channels and said gas channels, wherein said heat dissipating channels, said gas channels, and said heat dissipating passages are arranged in series to jointly form a heat dissipation vertical path, such that when said piston connecting rod body is driven by said motor body to conduct a gas compressing operation in said cylinder support, said cooling fan is also driven to operate to force external gas to flow through said heat dissipation vertical path jointly formed by said heat dissipating channels of said cylinder support, said gas channels of said valve panel, and said heat dissipating passages of said cylinder cover, wherein the external gas flows vertically out from said heat dissipating passages at a top of said cylinder cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                       

CGF, December 17, 2021